Title: From Thomas Jefferson to George Turner, 30 March 1793
From: Jefferson, Thomas
To: Turner, George



Sir
Philadelphia Mar. 30. 1793.

Having received letters from Mr. Sargent, Secretary and acting governor of the North Western territory, stating the extreme inconveniences which the people of that territory are experiencing from the absence of that body which constitutes both their legislature and Judiciary, I think it my duty, to inclose you copies thereof, not doubting but that you will duly feel the urgency of their calls for your presence. I have the honor to be with great respect, Sir your most obedt. & most humble servt

Th: Jefferson

